              Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 1 of 6




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR19-55RSM
 9
                     Plaintiff
10                                                     ORDER DENYING MOTION FOR
             v.                                        COMPASSIONATE RELEASE
11
      BRADLEY WAYNE JOHNSON,
12
                     Defendant.
13

14
            This matter comes before the Court on the Motion for Compassionate Release filed by
15
     Defendant Bradley Wayne Johnson. Dkt. #45. Mr. Johnson, an inmate at FCI Sheridan in
16

17   Oregon moves for release to either a residential reentry center or home confinement because of

18   the risk of contracting COVID-19 while incarcerated. Id. at 1.

19          On September 27, 2019, Mr. Johnson was sentenced to a term of 36 months following his
20   guilty plea to the crimes of conspiracy to produce and transfer fraudulent identification
21
     documents and aggravated identity theft. See Dkt. #42 and #43. He has a projected release date
22
     of August 19, 2021.
23
            On April 23, 2020, Mr. Johnson applied to the Warden for compassionate release
24

25   pursuant to Title 18 U.S.C. § 3582(c)(1)(A). Thirty days have passed since the date of application

26   with no response. The Government does not contest these facts. Dkt. #51 at 7.

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
               Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 2 of 6



            The parties agree there have been two reported COVID-19 cases among inmates at FCI
 1

 2   Sheridan to date. Dkt. #52 at 2; Dkt. #51 at 10–11. The Government contends that these cases

 3   occurred in a separate portion of the facility and that the inmates who tested positive have since

 4   been isolated. Dkt. #51 at 10–11.
 5
            Mr. Johnson is 61 years old. Dkt #47 at 1. His medical records indicate he has been
 6
     diagnosed with hypertension and he receives medication for that condition. Id.
 7
            Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of
 8
     imprisonment “constitutes a final judgment and may not be modified by a district court except in
 9

10   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

11   omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i).
12          The First Step Act of 2018 amended Section 3582(c)(1)(A) by adding a provision that
13
     allows prisoners to directly petition a district court for compassionate release:
14
                    (A) the court, upon motion of the Director of the Bureau of Prisons,
15                  or upon motion of the defendant after the defendant has fully
                    exhausted all administrative rights to appeal a failure of the Bureau
16                  of Prisons to bring a motion on the defendant’s behalf or the lapse
17                  of 30 days from the receipt of such a request by the warden of the
                    defendant's facility, whichever is earlier, may reduce the term of
18                  imprisonment (and may impose a term of probation or supervised
                    release with or without conditions that does not exceed the unserved
19                  portion of the original term of imprisonment), after considering the
                    factors set forth in section 3553(a) to the extent that they are
20                  applicable, if it finds that—
21
                    (i) extraordinary and compelling reasons warrant such a reduction;
22
                    or
23
                    (ii) the defendant is at least 70 years of age, has served at least 30
24                  years in prison, pursuant to a sentence imposed under section
25                  3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
26                  Director of the Bureau of Prisons that the defendant is not a danger

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
              Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 3 of 6



                    to the safety of any other person or the community, as provided
 1                  under section 3142(g);
 2
                    and that such a reduction is consistent with applicable policy
 3                  statements issued by the Sentencing Commission . . . .

 4   18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act).
 5
            The Sentencing Commission offers guidance on medical conditions that may warrant
 6
     compassionate release. Application Note 1 to USSG § 1B1.13 provides that “extraordinary and
 7
     compelling reasons” for a sentence reduction exist when:
 8
                    (A) Medical Condition of the Defendant.
 9

10                  (i) The defendant is suffering from a terminal illness (i.e., a serious
                    and advanced illness with an end of life trajectory). A specific
11                  prognosis of life expectancy (i.e., a probability of death within a
                    specific time period) is not required. Examples include metastatic
12                  solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                    organ disease, and advanced dementia.
13

14                  (ii) The defendant is—

15                  (I) suffering from a serious physical or medical condition, (II)
                    suffering from a serious functional or cognitive impairment, or (III)
16                  experiencing deteriorating physical or mental health because of the
17                  aging process, that substantially diminishes the ability of the
                    defendant to provide self-care within the environment of a
18                  correctional facility and from which he or she is not expected to
                    recover.
19
     USSG § 1B1.13 cmt. n.1(A).
20

21          Over the past several months, faced with the rapid spread of COVID-19 through the

22   country’s prison systems, many courts have determined that the USSG’s “medical condition”

23   criteria are not well-suited to addressing the risk of serious illness or death from COVID-19. As
24   a result, courts in this district have considered one or more of the following factors when
25
     evaluating a compassionate release request based on the threat COVID-19: (i) whether the
26
     inmate is at higher risk because of his or her age and/or race; (ii) whether the inmate has one or
27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
              Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 4 of 6



     more, medically-documented, chronic health conditions that render him or her more vulnerable
 1

 2   to COVID-19; (iii) the fatality rate for individuals with similar health conditions as compared

 3   with the overall fatality rate for COVID-19; (iv) whether the inmate has previously tested

 4   positive for the coronavirus that causes COVID-19 and, if so, whether the inmate suffers from
 5
     any long-term effects of the disease; and (v) whether the inmate’s release is expected to reduce
 6
     the risk of him or her contracting COVID-19. United States v. Powers, No. CR15-166 TSZ,
 7
     2020 WL 3605748, *2 (W.D. Wash. July 2, 2020) (collecting cases). Given the “catch-all”
 8
     provision of the Commission’s application notes, see USSG § 1B1.13, cmt. n.1(D), as well as
 9

10   the non-binding status of the comments to USSG § 1B1.13, the Court has discretion to consider

11   the above factors. Id.
12          The Court finds that Mr. Johnson has exhausted his administrative remedies and therefore
13
     moves on to the question of extraordinary and compelling reasons particular to this Defendant
14
     justifying the requested relief. Mr. Johnson argues that this requirement is satisfied by his
15
     exposure to the risk of COVID-19 at FCI Sheridan given his age and diagnosis of hypertension.
16

17   Mr. Johnson states that “[i]nitial reports from COVID-19 hot spots, including Wuhan, Lombardy,

18   and New York City, identified higher rates of hypertension among severely ill, hospitalized

19   COVID-19 patients,” and that “[h]ypertension has also been a recognized as a basis (or partial
20   basis) for compassionate release during the current crisis many times over.” Dkt. #45 at 2 – 3
21
     (citing United States v. Handy, 3:10-c -00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14,
22
     2020); United States v. Mattingly, 6:15-cr-00005- NKM-JCH, 2020 WL 2499707 (W.D Va. May
23
     14 2020); United States v. Lopez, 1:18-cr -02846-MV-1, 2020 WL 2489746 (D. N.M. May 14,
24

25   2020); United States v. Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467435 (D. Md. May 13,

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 4
                Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 5 of 6



     2020)). Mr. Johnson discusses the conditions at FCI Sheridan as well as the BOP system in
 1

 2   general.

 3          As of July 17, 2020, the CDC has identified several health conditions that increase risk

 4   of severe illness from COVID-19: cancer, chronic kidney disease, chronic obstructive pulmonary
 5
     disease (“COPD”), immunocompromised state from solid organ transplant, obesity with a BMI
 6
     of 30 or higher, serious heart conditions, sickle cell disease, and type 2 diabetes. See People with
 7
     Certain     Medical     Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 8
     precautions/people-with-medical-conditions.html (last accessed August 3, 2020). Hypertension
 9

10   or high blood pressure are included in a separate list of conditions that “might” increase the risk

11   of severe illness. See id. However, Mr. Johnson is currently managing his condition through
12   daily medication, and in light of contradictory evidence as to whether hypertension elevates one’s
13
     risk from COVID-19, courts have declined to grant compassionate release based on a diagnosis
14
     of hypertension where no other high-risk medical conditions are present. See Powers, 2020 U.S.
15
     Dist. LEXIS 117072, 2020 WL 3605748, at *3, n.7 (“Indeed, the evidence is mixed and multiple
16

17   studies have reached different conclusions about the COVID-19 risks associated with

18   hypertension.”); see also United States v. Rodriguez, 2020 U.S. Dist. LEXIS 58718, 2020 WL

19   1627331 at *7 n. 15 (observing that “[t]he relationship between hypertension and elevated risk
20   from COVID-19 is not fully understood” and that some experts have opined that “high blood
21
     pressure alone is not a risk factor,” but might be of concern when “combined with another
22
     underlying health condition.”). The cases Mr. Johnson cites in his Motion as examples where
23
     compassionate release was granted on the basis of hypertension actually involved inmates with
24

25   other health conditions as well that the CDC considers unquestionable risk factors. On Reply,

26   Mr. Johnson again struggles to find cases where inmates have been released solely based on a

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 5
              Case 2:19-cr-00055-RSM Document 53 Filed 08/04/20 Page 6 of 6



     diagnosis of hypertension. In any event, given the mixed data on hypertension, the Court finds
 1

 2   Mr. Johnson has failed to demonstrate one or more medically-documented chronic health

 3   conditions rendering him more vulnerable to COVID-19. His age does not appear to be a

 4   significant factor in his risk assessment. The limited positive test results at FCI Sheridan, as
 5
     things currently stand, do not lead the Court to believe that there is a significant outbreak of
 6
     COVID-19 in the portion of the facility where Mr. Johnson is housed.
 7
            Given all of the above, the Court finds no extraordinary and compelling reason to grant
 8
     the requested relief and the Court need not proceed through Mr. Johnson’s Section 3553 factors
 9

10   or any other considerations. Accordingly, having reviewed the Motion, along with the remainder

11   of the record, the Court hereby finds and ORDERS that Defendant’s Motion for Compassionate
12   Release, Dkt. #45, is DENIED.
13
            DATED this 4th day of August, 2020.
14

15

16

17                                               A
                                                 RICARDO S. MARTINEZ
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 6
